ORDER
PER CURIAM.
Carol Harget (hereinafter, “Driver”) appeals from her felony conviction of driving while intoxicated. Driver challenges the trial court’s limitation of her scope of cross examination and the admission of opinion testimony by two police officers with respect to the horizontal gaze nystagmus test.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).